Citation Nr: 1811513	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-32 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a sinus disability.

2. Entitlement to service connection for a sinus disability.

3. Entitlement to service connection for a psychiatric disability, to include anxiety disorder and depression, to include as secondary to service-connected right shoulder disability.

4. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension.

5. Entitlement to service connection for a low back disability.

6. Entitlement to a rating in excess of 30 percent for a right shoulder disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active duty service from December1978 to March1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In March 2016, the Board remanded the case to cure a procedural defect and for additional evidentiary development.  In September 2017, the Board remanded the case to afford the Veteran a Board hearing.  In November 2017, the Veteran testified at a Board hearing by videoconference.

In this decision, the Board reopens and grants the claim for service connection for a sinus disability.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An October 1988 rating decision denied a claim for service connection for a sinus disability.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  

2. The evidence received since the October 1988 denial relates to unestablished facts necessary to substantiate the claim for service connection for a sinus disability, and raises a reasonable possibility of substantiating the claim.  

3. Sinusitis had its onset in active service.


CONCLUSIONS OF LAW

1. The October 1988 rating decision that denied a claim for service connection for a sinus disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2017).

2. New and material evidence has been received to reopen the claim for service connection for a sinus disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3. Resolving the benefit of the doubt in favor of the Veteran, the criteria for service connection for sinusitis have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105(c), (d) (2012).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (2012).

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for a sinus disability was originally denied in an October 1988 rating decision.  The claim was denied because while the Veteran had been treated for sinusitis in service, there was no evidence of any residual disability.  He was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2017).  Thus, the decision became final.  

The pertinent evidence received since the October 1988 denial includes VA medical records showing that the Veteran has chronic sinusitis and a December 2017 private treatment record containing a physician's opinion that the Veteran's chronic sinus congestion was incurred in service.

Presuming the credibility of the evidence, the record now indicates that the Veteran has a sinus disability that may have had its onset in active service.  The evidence is new, not cumulative, and relates to unestablished facts necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for a sinus disability is reopened.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran asserts that he developed chronic sinusitis in active service.

The Veteran's service treatment records indicate that he had chronic sinus problems in active service.  An April 1984 record shows complaints of sinus congestion and headache.  A July 1984 record shows complaints of problems breathing for the past two to three months and a diagnosis of chronic sinusitis.  A November 1984 report of examination reflects that evaluation of the sinuses was abnormal.  A March 1985 record shows complaints of nasal congestion and a diagnosis of sinus congestion.  May 1985 records show complaints of sinus congestion and a diagnosis of sinusitis.  A May 1987 record shows complaints of sinus problems for the past two weeks and a history of breathing problems for the past two to three years.  A June 1987 record shows complaints of sinus problems for the past week.  A September 1987 record shows complaints of sneezing and bloody nasal discharge.  An October 1987 record shows complaints of sinus discharge accompanied by a headache for a long time.  At his January 1988 separation examination, he reported a history of sinusitis with headaches and that he still had symptoms, but evaluation of the sinuses was normal.  

Post service treatment records continue to show complaints of sinus problems and a diagnosis of chronic sinusitis.

A December 2017 private treatment record contains the physician's opinion that the Veteran's chronic sinusitis was incurred in service.  The physician stated that the opinion was based on a review of the Veteran's service treatment records, which showed that the Veteran was seen numerous times for his sinus condition, and the Veteran's report of a continuity of symptoms since service.  

The Board notes that a lay person is competent to give evidence about observable symptoms such as nasal congestion.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Given the above, the service treatment records indicate a chronic sinus disability.  Despite the lack of treatment for some time after service, the Board finds credible the Veteran's reports of having sinus problems since service.  The Board also finds persuasive the private physician's opinion that the Veteran's sinus problems were incurred in service.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that his sinus disability, diagnosed as sinusitis, had its onset in active service.  38 U.S.C. § 5107(b) (West 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for sinusitis is warranted.


ORDER

New and material evidence having been received, the claim for service connection for a sinus disability is reopened.  

Service connection for sinusitis is granted, subject to the provisions governing the award of monetary benefits.


REMAND

Psychiatric Disability

With respect to the Veteran's psychiatric disability, he asserts that he developed anxiety and depression from the pain and limitations due to his service-connected right shoulder disability.  An opinion on this matter has not been obtained.  Thus, the AOJ should afford the Veteran an examination to obtain one.

Erectile Dysfunction

The Veteran asserts that he developed erectile dysfunction from the medication for his service-connected hypertension.  An opinion on this matter also has not been obtained.  While he was afforded an examination in April 2014, the examiner determined that there was no objective evidence to support a diagnosis of erectile dysfunction and did not provide an opinion.  However, current VA medical records show that the Veteran has been diagnosed with erectile dysfunction.  Thus, the AOJ should afford the Veteran an examination to obtain an opinion.

Low Back Disability

The Veteran asserts that he developed a low back disability from a fall in Germany, the rigors of his duties as a cook, and a lumbar puncture.  

The Veteran's service separation form shows that he served as a food service specialist.  While the service treatment records do not show a back injury due to a fall, they show that he underwent a lumbar puncture in April 1987.  

A June 2007 VA examination report reflects the examiner's opinion that the Veteran's low back disability was not due to the in-service lumbar puncture, as there was no evidence that lumbar punctures lead to arthritis.  A March 2015 VA examination report reflects the examiner's opinion that the Veteran's low back disability was not due to the lumbar puncture or duties as a cook, as the service treatment records are silent for back problems and there is no treatment for back problems until 2001.  A June 2016 VA examination report reflects the examiner's opinion that the Veteran's low back disability was not caused by or a result of service, to include the lumbar puncture, as there was no record of back problems in service or within a year after discharge.  

At the November 2017 Board hearing, the Veteran indicated that he fell on his back in Germany and was treated at the aid station but that he was told that his service treatment records from the early 1980s when he was in Germany were lost.  He indicated that he continued to have back pain while lifting and carrying food and supplies for the kitchen that weighed 80 to 90 pounds.  He indicated that his not reporting recurrent back pain at the separation examination was an oversight on his part.  Lastly, his representative indicated that his service personnel records may shed some light on his injuries and duties.

The Board notes that the Veteran's service treatment records prior to 1984 are not in the claims file and the record is unclear whether they are in fact unavailable.  Thus, the AOJ should attempt to obtain all outstanding service treatment records.  As the service personnel records may shed some light on the Veteran's back injury and duties as a cook, the AOJ should attempt to obtain them as well.

While the Veteran has been afforded several examinations, the Board finds that another examination is warranted to ensure a fully informed opinion.  The March 2015 examiner's opinion was based on the premise that there was no treatment for the back until 2001.  However, the record shows that the Veteran sought treatment for his back in June 1995.  The June 2016 examiner's opinion focused on medical records dated within one year of discharge from service and was also based on the premise that there was no treatment for the back until 2001.  Thus, the AOJ should obtain an addendum that addresses the above as well as the Veteran's duties as a cook as reported at the hearing.

Right Shoulder Disability

With respect to the evaluation of the Veteran's right shoulder disability, service connection was initially granted for impingement of the right shoulder and was rated under Diagnostic Code 5201.  In January 2016, the Veteran underwent total right shoulder arthroplasty and his disability is now rated under Diagnostic Code 5051.  In June 2017, the Veteran underwent further surgical treatment and has been assigned a temporary total rating through August 31, 2018, which is beyond the current rating period.  Moreover, the record shows that an examination to determine the severity of his right shoulder disability is pending.  Thus, the Board will refrain from making a decision on this issue at this time.

Accordingly, the case is REMANDED for the following actions:

1. Attempt to obtain the Veteran's service treatment records dated prior to 1984, to include those from his tour in Germany.  Also, attempt to obtain the Veteran's service personnel records.

2. Schedule the Veteran for an examination to determine the nature and etiology of his psychiatric disability, to include anxiety disorder and depression.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's psychiatric disorders was caused or aggravated (worsened beyond the natural progress of the disease) by his service-connected right shoulder disability.  The examiner should discuss the Veteran's statement that he developed anxiety and depression from the pain and limitations due to his right shoulder disability.  The examiner should provide a complete rationale for all conclusions.

3. Schedule the Veteran for an examination to determine the nature and etiology of his erectile dysfunction.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was caused or aggravated (worsened beyond the natural progress of the disease) by his service-connected hypertension.  The examiner should discuss the Veteran's statement that he developed erectile dysfunction from the medication for his hypertension.  The examiner should provide a complete rationale for all conclusions.

4. Arrange for the Veteran's claims file to be reviewed by the examiner who conducted the June 2016 examination for an addendum.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability had its onset during active service or within one year thereafter, or is otherwise causally related to such service.  The examiner is advised that a June 1995 VA treatment record contains the first complaint of back problems.  The examiner should review any additional service treatment and personnel records obtained on remand.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology, to include falling on his back in Germany in the early 1980s and lifting and carrying 80 to 90 pounds of food and supplies as a cook.  The examiner should provide a complete rationale for all conclusions.

5. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


